Mr. Justice McBride
delivered the opinion of the court.
1. In our opinion chapter 34 of the Laws of 1907 (Sections 4406-4424, L. O. L. inclusive), providing for the creation of juvenile courts and prescribing the practice therein, is, in so far as it relates to those subjects, complete in itself, and the general statutes relating to appeals from the county courts have no application. Section 18 declares that “this act shall be liberally construed to the end that its purpose may be carried out; to wit, that the care, custody and discipline of a child shall approximate, as near as may be, that which should be given by its parents.” This purpose would be to a great extent frustrated if the orders of the court in relation to such care and custody could be interfered with, and delayed by appeals by persons claiming to be interested. No right of appeal having been provided by the act none exists as to this proceeding.
2. Appellant, having defaulted in the original proceedings taken to declare-the child dependent and abandoned, ceased to have any right to its custody, and thereafter her legal rights in regard to it were no greater than those of any other person who might ask the court for leave to take the child and care for it.
The judgment of the circuit court is affirmed.
Affirmed.